 In the'Matter of SUN MANUFACTURING COMPANYandAMALGAMATEDCLOTHING WORKERS OF AMERICA, AFFILIATED WITH THE CONGRESS OFINDUSTRIAL ORGANIZATIONSandUNITED GARMENT WORKERS OF AMER-Ic, LOCAL 104, AFFILIATED WITH THE AMERICAN FEDERATION OF LABOR,PARTY TO THE CONTRACTCase No. C-1681-Decided October 5, 1940Jurisdiction:garment manufacturing industry.Settlement:stipulation providing for compliance with the Act.Remedial Orders:entered on stipulation.Mr. Paul F. Nachtman,for the Board.Mr. 'Charles H. Mayer,of. St. Joseph, Mo., for the respondent.Mr. Hyman Reiff,of Kansas City, Mo., for the Amalgamated.Mr. Joseph A. PadwaybyMr. Henry Kaiser,of Kansas City, Mo.,for the United.Mr. Frederick R. Levinstone,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges filed by Amalgamated ClothingWorkers of America,, affiliated with the Congress of Industrial Or-ganizations, herein called the Amalgamated, the National LaborRelations Board, herein called the Board, by Hugh E. Sperry, Re-gional Director for the Seventeenth Region (Kansas City, Missouri),issued a complaint dated August 22, 1940, against Sun Manufac-turing Company, herein called the respondent, alleging that the re-spondent had engaged and was engaging in unfair labor practicesaffecting commerce within the meaning of Section 8 (1), (2), and (3)and Section 2 (6) and (7) of the National Labor Relations Act, 49Stat. 449, herein called the Act.With respect to the unfair labor practices.the complaint allegedin' substance (1) that ; during the period from August 23,, 1939,throughMarch 22,. 1940, the respondent discharged seven of its27 N. L. R. B., No. 124.659 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees 1' because they joined and assisted the Amalgamated,thereby discriminating as to the hire and tenure of their employmentand discouraging membership in the Amalgamated; (2) that on orabout September 1, 1939, the respondent, through its officers andagents and persons -acting in its -behalf, dominated and interfered'with the formation and, administration of the Sun- ManufacturingCompany Employees Association, herein called the Independent;(3) that on .or about September 20, 1939, the respondent closeddown its plant and locked out approximately 261 of its employeesand did' fail and refuse to reinstate them until October 2, 1939, there-by discouraging membership 'in the Amalgamated. and.assisting theIndependent and the United Garment Workers of America, Local104, affiliated with the American Federation of Labor, herein called'the United; (4) that on or about September 26, 1939, the respondentinvited the United to send organizers to its plant at St. Joseph;Missouri, to organize its employees into the United, and that onOctober 6, 1939,' the respondent entered into a closed-shop contractwith* the United, although the United at 'the time the aforesaid agree-ment was entered into was not the representative of the respondent'semployees, within the meaning of Section 9 (a), and the proviso ofSection 8 (3) of the Act; and (5) that by these and other acts therespondent interfered with, restrained,, and coerced its employees in -the exercise of the rights guaranteed in Section 7 of the Act.On, September 20, 1940, the respondent, the Amalgamated, theUnited,, and counsel for the Board entered into a stipulation insettlement of the case.The stipulation provides as follows:It is hereby stipulated' and, agreed by and between Sun Manu-facturing Company, hereinafter referred to as the Respondent,by James E. Cox, its President, and Charles H. Mayer, its attor-ney';Amalgamated ClothingWorkers of America, affiliated'`with- the Congress of Industrial Organizations, hereinafter re-ferred to as the Union, by its representative,, Hyman Reiff ;United Garment Workers of America, Local 104, 'affiliated withthe American' Federation of Labor, party to the contract, herein-after referred to as the United, by its representative RobertW. Reynolds and Henry Kaiser, its -attorney; and Paul F.Nachtman, Attorney, National Labor Relations Board, Seven-teenth Region, as follows :--I1: 'Upon charges and amended charges duly filed by the Union,the National Labor- Relations Board, through Hugh E. Sperry, -'The namesof these employees are Pearl Masters, Goldie Foley,Bonnie Magin,LottiePettet,MabelWiggington, Daisy Dyer,and Bernice Dennis.- f`SUN ^ MANUFACTURING COMPANY'.661Regional Director, 'Seventeenth Region, National Labor Rela-tionsBoard, agent , of the National Labor Relations Board,acting -pursuant to the authority granted in Section 10' (b) ofthe National Labor Relations Act, approved July 5, 1935, andacting pursuant to its Rules and Regulations,- Series 2, asamended, Article IV, Section 1, issued its complaint and noticeof hearing on the, twenty-second day of August, nineteen hun-dred and forty (1940), against Sun Manufacturing Company,Respondent herein.2.It is hereby stipulated and agreed, subject to the approvalof the National Labor Relations Board, that :(a)All parties expressly waive their right to file answers or,other pleadings; waive their right to a hearing; waive theirright to offer evidence and to the taking of testimony in a hear-ing of said matter ;(b)All parties waive the making of findings of fact andconclusions of law by the National Labor Relations Board;(c)All parties expressly consent to the issuance by the Na-'tional- Labor Relations Board of a decision and order basedupon this stipulation, as hereinafter set out.IIIt is stipulated and agreed that :1.Respondent is- and has been since September 12, 1933, acorporation organized under and existing by virtue of the lawsof the State of Missouri, having general offices and a place ofbusiness in the city of St. Joseph, County of Buchanan, State ofMissouri, where it operates and maintains its plant, which isengaged in the manufacture, sale, and distribution of shirts andjackets.-2.Respondent, in the course and conduct of its business, atits St. Joseph, Missouri, plant, manufactures, sells, and distributesshirts and jackets in wholesale .quantities under the trademarksof "Red Seal Work Shirts," "Green Seal Work Shirts," "UnicornDress and Semi-dress Shirts," "R. R. King Overalls and Jackets,""Red Seal Overalls and Jackets," "Silver King Overalls andJackets," "King Shirts, Overalls and Jackets," and "WesternSpecial Overalls and Jackets."3.Respondent, in the course and conduct of its business at itsSt. Joseph, Missouri, plant manufactures, sells, and distributesshirts and jackets in wholesale quantities to customers locatedin the States of Missouri, Alabama, Arizona, California, Colorado,Connecticut, Delaware, Florida, Georgia, Idaho, Illinois, Indiana,Iowa, Kansas, Kentucky, Minnesota, Montana, Nevada, North 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDCarolina,Ohio,Oregon,South Carolina,South Dakota, Tennes-see, Texas,Virginia,Washington,and other states ofthe UnitedStates.Approximately 95% of the-raw, materials used by theRespondent in the manufacture of its products is received fromstates other than the State of Missouri.In excessof9517oof themerchandise manufactured and finished is sold'and distributedin statesof the UnitedStates other than the State of Missouri.The total gross sales of the Respondent are in excess of $700,000per annum.4.The aforesaidoperations of the Respondent occur in thecourse of,and affect,commerce among the several states and aresynchronizedby planning, scheduling,and coordinating to main-tain a flow of merchandise through its plant'and are essentiallyconnectedwith and dependentupon purchases,sales, shipments,and productive and distributive operations outside the.State ofMissouri.5.Respondentisengagedin interstate commerce "withinthe meaning of Section 2 (0) and(7)' of the National LaborRelations Act.IIIIt is stipulated and agreed that:1.Amalgamated Clothing Workers of America, affiliated withthe Congress of Industrial Organizations; United Garment Work-ers of America, Local 104, affiliated with the American Federationof Labor; and Sun Manufacturing Company Employees Associ-ation are labor organizations within the meaning of Section 2 (5)of the Act.'It is stipulated and agreed by and between the respective partieshereto that the National Labor Relations Board may forthwithenter an order in the above-entitled case to the following effect:Respondent shall '1.Cease and desist from the date hereof(a) from interfering in any manner with, restraining, or coerc-ing its employees in the exercise of their rights to self-organza-tion, to form, join, or assist labor organizations, to bargain collec-tively through representatives of their own choosing, and toengage - in concerted activities for the purposes of collective,bargaining and other mutual aid and protection, as 'guaranteedin Section 7 of the National Labor Relations Act;(b) from in any manner discriminating against any of its em-ployees in regard to hire and tenure of employment or any termor condition of employment for joining the Amalgamated Clothing, SUN MANUFACTURING COMPANY_663Workers of America, affiliated with the Congress of IndustrialOrganizations,or any other labor organization of its employees,provided that nothing herein shall preclude the Respondent frommaking a proper closed-shop agreement with any labor organiza-tion chosen by a majority of Respondent's employees in anelection conducted' by the Board or its agent;(c) from dominating and interfering with the formation andadministration of, or contributing financial and other supportto the Sun Manufacturing Company Employees Association, orany other labor organization,or engaging in'unfair labor practiceswithin the meaning of Section 8 (2) of the Act;(d) from giving effect to its contract of October 6, 1939, withthe United.This provision shall not be construed as authorisingthe Respondent to reduce wages or to increase working hours.2.Take the following affirmative action to effectuate the policiesof the National Labor Relations Act:(a)Offer to Bonnie Magin, Goldie Foley, Pearl Masters, Ber-nice Dennis, Lottie Pettet, Mabel Wiggington, and Daisy Dyerimmediate and full reinstatement to their former or substantiallyequivalent positions without prejudice to their seniority or otherrights and privileges previously enjoyed, if any;(b)Make whole Bonnie Magin,Goldie Foley, Pearl Masters;Bernice Dennis, Lottie Pettet, MabelWiggington, and DaisyDyer for any loss of pay they have suffered by reason of theirdischarges by payment to each of them a sum equal to the amountwhich each normally would have earned as wages from the dateof their respective discharges to September 15, 1940, less net earn-ings of each during said periods, provided, that Respondent shalldeduct from the back pay due each employee a sum equal to thatreceived by such employee for work performed upon Federal,State, county, municipal project,- or from the UnemploymentCompensation Commission of the State of Missouri and- shallretain and pay over said amounts to such agency or agencies,which amounts have been ascertained and are set out on Schedule"A" affixed and made a part of this stipulation;(c)Withdraw recognition from and completely disestablishas an agency of collective bargaining the Sun ManufacturingCompany Employees Association;(d) Immediately post notices in conspicuous places throughoutits plant,including,among such places; all bulletin boards com-monly used, by the Respondent for announcements to its employees,stating that the Respondent will cease and desist in the mannerset forth in Paragraph IV, subsections 1 (a), (b), (c) and (d)and that it will take the affirmative action set forth in Paragraph 664DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV, subsections 2 (a), (b), and (c) of this Order and maintainsuch notices for a period of at least sixty (60) consecutive daysfrom the date of posting;(e)Notify the Regional Director for the. Seventeenth Regionin writing within ten (10) days from the date of this Stipulationwhat steps the Respondent has taken to comply herewith.The parties hereby consent to the entry by the United StatesCircuit Court of Appeals for the Eighth Circuit, without noticeof the application therefor, of an enforcement decree embodyingsubstantially the terms of the Board's Order set forth above.It is further understood and agreed that this Stipulation em-bodies the entire agreement between the parties, and that there isno verbal agreement of any kind which varies, alters, or adds tothis Stipulation, and that this entire Stipulation for a ConsentDecree is expressly subject to the approval of the National LaborRelations Board.Schedule.AAmount1% deduc-deduc-scte ofGrossreceivedUnfrom Un-tion fromgross earn-NetamountNamedischargeearningsdueemploy-Indue V_unempl0due em-ment Cornme com-ployeeseesofMomismissionBonnie Magin------------------------3/22/40$290 00$91 44$1 99$195 57Goldie Foley__________________________12/ 4/39492 0072 004 20415 80Pearl Masters_________________________8/23/39438 0063 483 75370 77Bernice Dennis________3/22/40300 0068 762 31228 93Lottie Pettet_________________________3/22/40300 0069 242 30228 46Mabel Wiggington____________________2/15/40350 0075 482 75271.77Daisy Dyer___________________________4/15/4060 00------------6059 402,230 00440 4017 901,771 70On September 25, 1940, the Board issued an order approving theabove stipulation, making it part of the record, and transferring theproceeding to the Board for the purpose of entry of a decision,andorder by the Board.Upon the basis of the above stipulation and the entire record inthe case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSun Manufacturing Company, a Missouri corporation, is engagedin the manufacture, sale, and distribution of shirts and jackets.Ap-proximately 95 per cent of the raw materials used by the respondentin the manufacture of its products are received from States otherthan the State of Missouri.More than 95 per cent of the merchan-disemanufactured and finished by the respondent is sold and' dis- SUN MANUFACTURING COMPANY665tributed in States of the United States other than the State of MisThe total annual gross sales of the respondentare in excessof $700,000.-We find that the above-described operations constitutea continuous-flow of trade, traffic, and commerce among the severalStates.ORDERUpon the basis of the above findings of fact, stipulation, and theentire record in the case, and pursuant to Section 10 (c) of the Na-tionalLabor Relations Act, the National Labor Relations Boardhereby orders that Sun Manufacturing Company, its officers, agents,successors, and assigns shall:1.Cease and desist from :(a) In any manner interfering with, restraining, or coercing itsemployees in the exercise of their rights to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purposes of collective bargaining and other mutualaid and protection, as guaranteed in Section 7 of the National LaborRelations Act;(b) In any manner discriminating against any of its employees inregard to hire and tenure of employment or any term or conditionof employment for joining the Amalgamated Clothing Workers ofAmerica, affiliated with the Congress of Industrial Organizations, orany other labor organization of -its employees, provided that nothingherein shall preclude the respondent from making a proper closed-shop agreement with any labor organization chosen by a majority ofthe respondent's employees in an election conducted by the Board orits agent;-(c)Dominating and interfering with the formation and adminis-tration of, or contributing financial and other support to the SunManufacturing Company Employees Association, or any other labororganization, or engaging in unfair labor practices within the mean-ing of Section 8 (2) of the Act;-(d)Giving effect to its contract of October 6, 1939, with theUnited.This provision shall not be construed as authorizing therespondent to reduce wages or to increase working hours.2.-Take the following affirmative action to effectuate the policiesof the National Labor Relations Act:-(a)Offer to Bonnie Magin, Goldie Foley, Pearl Masters, BerniceDennis, Lottie Pettet, Mabel Wiggington, and Daisy Dyer immedi-ate and full reinstatement to -their former or substantially equivalentpositions without prejudice to their seniority or other rights andprivileges previously enjoyed, if any; 666DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Make whole Bonnie Magin, Goldie Foley, Pearl Masters, Ber-nice Dennis, Lottie Pettet, Mabel Wiggington, and Daisy Dyer for,any loss of pay, they have suffered by reason of their discharges bypayment to each of them a sum equal to the amount which each nor-mally would have earned as,wages from the date of their respectivedischarges to September 15, 1940, less net earnings of each duringsaid periods, provided, that the respondent shall deduct from theback pay .due each employee a sum equal to that received by suchemployee for work performed upon Federal, State,..county, municipalproject, or from the Unemployment Compensation Commission of theState of Missouri and shall retain and pay over said amounts to suchagency or agencies, which amounts have been ascertained and are setout on Schedule "A" 'affixed and made a part hereof;Employees Association;(d) Immediately post notices in conspicuous places throughout itsplant, including, among such places, all bulletin boards commonlyused by the respondent for announcements to its employees, statingthat the respondent will cease and desist'in the manner set forth inParagraph IV, subsections 1 (a), (b), (c), and (d) and that it willtake the affirmative action, set forth in, Paragraph IV, subsections 2(a), (b), and (c) of this Order and maintain such notices for a periodof at least sixty (60) consecutive days from the date of posting;(e)Notify the Regional Director for the Seventeenth Region inwriting within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.Schedule "A"Amount1%deduc-recen-edtion fromNetNameDate ofGross earn-from Un-gross earn-nedutamountdischargeings dueemploy-seounemploy-due em-meet Cornment com-ployeesofMemissionBonne Magm------------------------------$3/22140$290 00$91 44$1 99$196.57Goldie Foley--------------------------------12/4/39492 0072 004 20415 80Pearl Masters-------------------------------8/23/39-438 0063 483 75370 77Bernice Dennis------------------------------3/22/40300 0068 762 31228 93Lottie Pettet--------------------------------3/22/40300 0069 24-2 30228 46Mabel Wiggington--------------------- -....2/15/40350 0075.48,2 75271 77Daisy Dyer-, --------------------------------3/15/40-60 00------------.6059 402,230 00440 4017,901,771.70(c)Withdraw recognition from and completely disestablish as anagency of collective bargaining the Sun Manufacturing Company